--------------------------------------------------------------------------------

Exhibit 10.1
 
SABINE PASS LNG, L.P.
 
 

 
May 27, 2009
 
Response Required:  No  x
 

 
 
Bechtel Corporation
3000 Post Oak Boulevard
Houston, Texas 77056
Attention:  Mr. Mitchell Clayman
 
 
Correspondence   No.     SP2-BE-C-045

 
Subject:
 
Change Order SP2/BE-011 – Adjustment to Contractor’s Fixed Fee

 
 
Enclosed you will find the signed original for Change Order SP2/BE-011 regarding
the Adjustment to Contractor’s Fixed Fee.
 
Should you have any questions or concerns, please feel free to contact us.
 

 
Regards,
          /s/ Carlos Macias    
Carlos Macias
 
Director, Project Management

 
 
cc:
Ed Lehotsky
 
David Mitchell
 
Graham McArthur
 
File

 
 
 

--------------------------------------------------------------------------------

 
 

 
CHANGE ORDER FORM
 

 
PROJECT NAME:  Sabine Pass LNG Phase 2
Receiving, Storage and Re-Gasification
Terminal Expansion (“Phase 2 Project”)
 
CHANGE ORDER NUMBER: SP2BE-011
 
DATE OF CHANGE ORDER: May 5, 2009
     
COMPANY: Sabine Pass LNG, L.P.
 
ADJUSTMENT TO CONTRACTOR’S FIXED FEE NO#011
     
CONTRACTOR: Bechtel Corporation
 
 
     
DATE OF AGREEMENT: July 21, 2006
         

 



 
The Agreement between the Parties listed above is changed as follows:
 
I.
Increase in the Fixed Fee associated with the implementation of the following
agreed Scope Changes:



 

 
1.
 
Misc Client Work Orders (Trend F-2010)
Work Order Request WR-00011 through WR-00024 from January 2008 through June 2008
covering various requests including Cheniere's Sign & Billboard, the Noble Road
Repairs and the Water Supply to the Hydrant Pond.
  $ 71,828                    
2.
 
Firewater Monitor Modifications (Trend F-2025)
Modify firewater design to isolate firewater spray zone actuators to 18 existing
valves for both Phase 1 &2. Also valves, including field service to install 6
pneumatic hand actuation of the firewater system for both phases. for each tank
by adding add 6" firewater butterfly switches to allow manual
  $ 696,505                    
3.
 
FERC Requested LNG Spill Containment (Trend F-2061)
FERC required LNG spill containment including concrete curbing and earthen dikes
around the AAV and SCV areas.
  $ 62,534                    
4.
 
Bypass for Cool Down of Tanks S-104 and S105 (Trend F-2076)
Bypasses added to the stop valves to allow a controlled initial cool down to the
downstream lines for tanks S-104 and S-105.
  $ 30,961                    
5.
 
Additional Alarms to the UPS from the Metering Station (Trend F-3003)
Alarms from the metering station routed to the UPS system to allow automatic
acknowledgement and mitigation.
  $ 28,340                    
6.
 
Additional Earthen Ramns at Tanks S-104 and S-105 (Trend F-3011)
New earthen ramps for Perlite truck access to the LNG tanks spill protection
area.
  $ 25,928                    
7.
 
2"d N2 Skid Piling and Foundation (Trend F-3021)
Drive piles and pour the foundation for a 2nd N2 Skid. 1
  $ 38, 980                    
8.
 
Ike Recovery Assistance to SPLNG in the Phase I Area (Trend F-3018)
Post Hurricane Ike work in the Phase I area to assist SPLNG with their recovery
effort. This work scope is in addition to the contractual scope of Phase II.
  $ 121,272                    
9.
 
Use of Rigid Conduit for all Light Stations (Trend F-3019)
Replace existing %2" aluminum conduit with 3/8" rigid conduit for all light
stations per the client's request.
  $ 662,542                    
10.
 
Stage 2A Additional AAVs Engineering (Trend F-3014)
FEED design of: 4 additional trains of 18 AAVs; a 12" recondenser line from the
Phase 1 recondenser to the 22R piperack; and sitework engineering for 7
additional AAV trains.
  $ 1,999,000  

 
Page 1 of 3
 
 

--------------------------------------------------------------------------------

 
 
PROJECT NAME:  Sabine Pass LNG Phase 2
Receiving, Storage and Re-Gasification
Terminal Expansion (“Phase 2 Project”)
 
CHANGE ORDER NUMBER: MBE-011
 
DATE OF CHANGE ORDER: May 5, 2009
     
COMPANY: Sabine Pass LNG, L.P.
 
ADJUSTMENT TO CONTRACTOR’S FIXED FEE NO#011
     
CONTRACTOR: Bechtel Corporation
 
 
     
DATE OF AGREEMENT: July 21, 2006
   

 

 
11.
 
AAV Train S Crossover Line (Trend F-3034)
Procure materials and construct a crossover line between the SCVs and AAV Train
S.
  $ 591,330                    
12.
 
Vendor Packaged Systems Test & Documentation (Trend F-3036)
Provide function loop tests for vendor packaged systems and prepare loop
documentation packages & signoffs.
  $ 80,000                        
Total Amount of agreed Scope Changes:
  $ 4,409,220        
(Items 1-12 above)
                         
13.
 
Change Order SP2BE-010 Carry-Over
This line item represents the remainder difference of $740,047 not previously
included in the Fixed Fee adjustment calculation.
  $ 740,047                        
Amount Eligible for Fixed Fee Calculation:
  $ 5,149,267        
(Items 1-13 above)
                         
14.
 
Change Order SP2BE-011 Fixed Fee
Fixed Fee increases are based on increments of $5,000,000. Consequently, the
Fixed Fee increase associated with this Change Order is calculated based on
$5,000,000 (4% x $5,000,000) for a total Fixed Fee Adjustment of $200,000. The
remaining balance of $149,267 will be added to a future Change Order when the
next US$5,000,000 threshold is achieved.
                             
Total Fixed Fee Adjustment Amount:
  $ 200,000  


Page  2 of 4
 
 

--------------------------------------------------------------------------------

 
 
PROJECT NAME:  Sabine Pass LNG Phase 2
Receiving, Storage and Re-Gasification
Terminal Expansion (“Phase 2 Project”)
 
CHANGE ORDER NUMBER: SP2BE-011
 
DATE OF CHANGE ORDER: May 5, 2009
     
COMPANY: Sabine Pass LNG, L.P.
 
ADJUSTMENT TO CONTRACTOR’S FIXED FEE NO#011
     
CONTRACTOR: Bechtel Corporation
 
 
     
DATE OF AGREEMENT: July 21, 2006
         

 
ATTACHMENTS:
   
Attachment A -
 
Trend Estimate (F-2010)
Attachment B -
 
Trend Estimate (F-2025)
Attachment C -
 
Trend Estimate (F-2061)
Attachment D -
 
Trend Estimate (F-2076)
Attachment E -
 
Trend Estimate (F-3003)
Attachment F -
 
Trend Estimate (F-3011)
Attachment G -
 
Trend Estimate (F-3019)
Attachment H -
 
Trend Estimate (F-3021)
Attachment I -
 
Trend Estimate (F-3018)
Attachment J -
 
Trend Estimate (F-3014)
Attachment K -
 
Trend Estimate (F-3034)
Attachment K -
 
Trend Estimate (F-3036)
Attachment L -
 
Adjusted Fixed Fee Table
     
REFERENCES:
   
Project Instruction Form SP2-023
Project Instruction Form SP2-027
SPLNG Correspondence SP-BE-C-269 dated June 19, 2007
     

 
 
Adjustment to Contractor's Fixed Fee
             
The original Fixed Fee was
  $ 18,500,000            
Change in Fixed Fee by previously authorized Change Orders
  $ 2,200,000            
The Fixed Fee prior to this Change Order was
  $ 20,700,000            
The Fixed Fee will be increased by this Change Order in the amount of
  $ 200,000            
The new Fixed Fee including this Change Order will be
  $ 20,900,000  

 
This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order #011
upon the Fixed Fee and shall be deemed to compensate Bechtel fully for such
change.
 
Upon execution of this Change Order by Company and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.
 
Page  3 of 4
 
 

--------------------------------------------------------------------------------

 
 
PROJECT NAME:  Sabine Pass LNG Phase 2
Receiving, Storage and Re-Gasification
Terminal Expansion (“Phase 2 Project”)
 
CHANGE ORDER NUMBER: SP2BE-011
 
DATE OF CHANGE ORDER: May 5, 2009
     
COMPANY: Sabine Pass LNG, L.P.
 
ADJUSTMENT TO CONTRACTOR’S FIXED FEE NO#011
     
CONTRACTOR: Bechtel Corporation
 
 
     
DATE OF AGREEMENT: July 21, 2006
         

 
/s/ Charif Souki
 
/s/ Patrick J. McCormack
*Charif Souki
 
Contractor
Chairman
 
Patrick J. McCormack
   
Name
May / 20 / 2009
 
Project Director
Date of Signing
 
Title
   
5/14/09
    Date of Signing      
/s/ Ed Lehotsky
   
*Ed Lehotsky
   
Owner Representative
   

 
 

May 20, 2009     
Date of Signing   
               
* Required Owner signature
   


Page  4 of 4
 
 

--------------------------------------------------------------------------------

 
 